OPINION OF THE COURT
Kupferman, J. P.
Plaintiffs, Morris and Ruth Goldstein, appeal from the denial by Special Term of their motion for partial summary judgment against defendant Consolidated Edison Co. (Con Ed). By that motion, plaintiffs sought an order precluding Con Ed from relitigating the issue of whether it was grossly negligent in failing to prevent the interruption of electrical service during the 1977 blackout, and setting the matter down for an inquest to assess plaintiffs’ damages. Special Term should have granted the motion to the extent *590of precluding Con Ed from again litigating the gross negligence issue, reserving all other matters for trial.
On the morning of July 14, 1977, plaintiff Morris Gold-stein allegedly sustained personal injuries when he slipped and fell down a darkened stairwell in a co-operative ownership apartment building in The Bronx in which plaintiffs reside and own shares. Plaintiff Ruth Goldstein, his wife, joins her claim for loss of services resulting from her husband’s alleged injuries. In addition to Con Ed, the complaint names as defendants the co-operative apartment corporation, its managing agent, and two individual employees of Con Ed. The motion for partial summary judgment, however, is directed solely against Con Ed.
Plaintiffs predicate their motion on a judgment entered after a jury verdict which specifically found as a fact that Con Ed had acted with gross negligence in failing to prevent the blackout. The Court of Appeals affirmed our court’s affirmance without opinion of that judgment. (Food Pageant v Consolidated Edison Co., 54 NY2d 167, affg 78 AD2d 1016.) Plaintiffs now invoke the doctrine of offensive collateral estoppel, also called issue preclusion, to give the finding of gross negligence in the Food Pageant judgment conclusive effect in this litigation.
Under New York law, for a nonparty to an action which resulted in a judgment to use that judgment offensively in a later action to preclude a party to that judgment from relitigating an issue of fact found adversely to that party in the prior action, a twofold requirement must be met. As the Court of Appeals stated the standard: “New York Law has now reached the point where there are but two necessary requirements for the invocation of the doctrine of collateral estoppel. There must be an identity of issue which has necessarily been decided in the prior action and is decisive of the present action, and, second, there must have been a full and fair opportunity to contest the decision now said to be controlling.” (Schwartz v Public Administrator of County of Bronx, 24 NY2d 65, 71.)
In Schwartz {supra), the Court of Appeals stated further that the burden rests upon the defendant to show that collateral estoppel should not be applied because it did not *591have a full and fair opportunity to litigate the issue in the prior action, while the burden is placed on the moving party to show that the issue is identical and was necessarily decided in the prior action. (24 NY2d, at p 73.)
The identity of issue requirement is clearly met. In Food Pageant (supra), the jury decided that Con Ed was grossly negligent in failing to prevent the blackout. This issue was necessarily decided in that case inasmuch as the jury was instructed that there could be no recovery absent a finding of gross negligence on the part of Con Ed because Con Ed was exempt from liability for ordinary negligence under the terms of its tariff restrictions approved by the Public Service Commission. Though the finding in Food Pageant is not dispositive of the Goldsteins’ claim, it is certainly decisive of the motion for partial summary judgment. Thus, the issue on this appeal is whether Con Ed had a full and fair opportunity to litigate the gross negligence issue in the Food Pageant action so that allowing issue preclusion in this case would not be unjust. On this question, Con Ed has the burden.
The Court of Appeals has set the standard for determining whether a party has had a full and fair opportunity to litigate an issue as requiring: “an exploration of the various elements which make up the realities of litigation. A comprehensive list of the various factors which should enter into a determination whether a party has had his day in court would include such considerations as the size of the claim, the forum of the prior litigation, the use of initiative, the extent of the litigation, the competence and experience of counsel, the availability of new evidence, indications of a compromise verdict, differences in the applicable law and foreseeability of future litigation.” (Schwartz v Public Administrator of County of Bronx, 24 NY2d, at p 72.)
Of the nine considerations listed above, only “indications of a compromise verdict” even remotely avails Con Ed in its attempt to avoid the conclusive effect of the finding of gross negligence by the Food Pageant jury. The ad damnum clause in the Food Pageant complaint sought $75,000 in damages. Even in light of the enormity of the potential exposure of Con Ed to blackout claims, this is not such an *592insubstantial claim that it would not have been vigorously contested. Con Ed certainly foresaw future litigation and had to have been aware that an adverse finding in Food Pageant could have collateral effect. The case was tried in Supreme Court, Bronx County, between April 27 and May 9,1979, and two appeals were taken. Thus, the trial forum of the litigation was a court of record and the extent of the litigation was substantial, indicating the use of initiative. At trial, Con Ed was represented by in-house counsel, and on both appeals had retained a prestigious firm to be of counsel.
There is no allegation of a significant change in the applicable law.
The investigative reports referred to by Con Ed in its argument as not having been part of the record in the Food Pageant trial were all released and available at the time of that trial. Therefore, the consideration of “availability of new evidence” is inapplicable inasmuch as Con Ed surely had the opportunity to introduce those investigative reports.
To meet its burden of showing that the Food Pageant trial was not a full and fair opportunity to litigate the gross negligence issue, Con Ed refers to the fact that the Food Pageant jury awarded exactly half the damages claimed. From this fact alone we are asked to infer that the jury compromised on the issue of whether Con Ed was grossly negligent, despite the fact that the jury unanimously answered affirmatively the specific interrogatories presented by the Trial Justice whether Con Ed was grossly negligent, and, if so, whether such gross negligence proximately caused plaintiff’s injuries.
This reduced award of damages by the Food Pageant jury is susceptible of other inferences as well. The jury may well have been merciful in light of Con Ed’s public responsibility and vast exposure.* Food Pageant’s claims were $38,000 for food spoilage and $43,000 for lost profits. The jury may have considered plaintiff’s claims exaggerated. These sup*593positions are as plausible as Con Ed’s contention, and within the province of the jury. How the jury arrived at the award it did is a matter of conjecture.
In Strauss v Belle Realty Co. (Supreme Ct, Queens County, June 24, 1982, No. 9917/79), a blackout case practically identical to the case at bar, Justice Buschmann, in granting plaintiff’s motion for partial summary judgment, aptly described Con Ed’s contention that the Food Pageant verdict was a compromise on liability as “unsubstantiated speculation”. The appeal from that order is currently sub judice in the Appellate Division, Second Department, along with a companion case, Shaid v Consolidated Edison Co. (Supreme Ct, Queens County, June 7, 1982, No. 3802/78). In Shaid, Justice Durante denied the plaintiff’s summary judgment motion on the ground that factual issues of proximate cause and the scope of defendant’s duty required a trial. It is not clear from the decision in Shaid whether plaintiff sought only partial summary judgment as in the case at bar or total summary judgment. Nonetheless, Justice Durante described Con Ed’s argument that the Food Pageant verdict was a compromise as “mere speculation”.
Con Ed has simply failed to meet its burden of proving that it was denied a full and fair opportunity to litigate the gross negligence issue such that allowing issue preclusion would be unfair because of a compromise verdict, or for any other reason.
In denying the Goldsteins’ motion for partial summary judgment, Special Term correctly stated that there existed identity of issue, that the issue was decisive, and that Con Ed had a full and fair opportunity to litigate the issue and did vigorously defend against the Food Pageant claim. However, Special Term declined to apply collateral estoppel on the ground that it would be unfair in light of several cases brought in Small Claims Court in which Con Ed was victorious either at trial or at the Appellate Term. Relying on Vincent v Thompson (50 AD2d 211) for the rule that collateral estoppel should not be applied in a multiple claimant situation where unfairness would result, Special Term denied the motion. Vincent v Thompson, a pharmaceutical products liability case, is inapposite to the case at *594bar because, in Vincent, the reasons for reversal of the trial court’s application of issue preclusion were a lack of identity of issue, and newly discovered evidence.
This case does not present the “multiple plaintiff anomaly” situation. (See Currie, Mutuality of Collateral Estoppel: Limits of the Bernhard Doctrine, 9 Stanford L Rev 281, 304; Restatement, Judgments 2d, § 29, subd [4].) Con Ed’s victories in cases brought in the Small Claims Part of the New York City Civil Court have no precedential value, nor do they preclude the claimants from bringing an action in Supreme Court on their claims against Con Ed. (See CCA, § 1808.) That section provides that a judgment obtained in Small Claims Part of the New York City Civil Court has res judicata effect only up to the amount involved in the action, and “shall not * * * be deemed an adjudication of any fact at issue or found therein in any other action or court.”
We are referred to no case tried in a court of record in which a final determination has been made denying recovery to a blackout plaintiff on the ground that Con Ed was not grossly negligent. Thus, whether certain plaintiffs are allowed partial summary judgment on that issue while others are required to prove Con Ed’s gross negligence at trial is quite immaterial in terms of the multiple plaintiff anomaly. The blackout litigation simply does not present the situation where a number of plaintiffs have lost their claims by a final adjudication on the merits and then one plaintiff wins and all remaining plaintiffs use the successful plaintiff’s judgment to sustain their claims. That kind of injustice, which the United States Supreme Court declared would render issue preclusion inappropriate (see Parklane Hosiery Co. v Shore, 439 US 322, 330) is not present where the inconsistent determinations involve only the grant or denial of summary relief to plaintiffs.
In addition to the alleged unfairness of inconsistent determinations among multiple plaintiffs discussed above, Con Ed argues on this appeal that the policies behind issue preclusion would not be served by its application in this case. The argument involves an unfounded contention that issue preclusion is impermissible where issues of comparative fault are present. Con Ed argues that for the jury to be *595able to apportion damages fairly it must hear evidence of Con Ed’s gross negligence to compare that negligence with any negligence on the part of other parties. This argument is specious inasmuch as it is the effect rather than the quality of the respective acts of negligence which the jury must compare. The jury will be instructed that Con Ed was grossly negligent in failing to prevent the blackout, but that any award made to plaintiffs must be reduced by the proportion of that award which the jury determines is attributable to the negligence of the plaintiffs or other defendants. (See PJI 2:36 [Supp].)
Con Ed further argues in support of its contention that the policy behind issue preclusion, of conserving judicial resources, would not be served by its application in this case, because plaintiffs generally would be discouraged from utilizing statutory joinder devices in multiple claimant litigation. Though it may be so that more cases will be docketed as a result of permitting issue preclusion in multiple plaintiff litigation, the extent of litigation in each case will be reduced thus fulfilling the objective of “discouraging redundant litigation”. (See Gramatan Home Investors Corp. v Lopez, 46 NY2d 481, 485.) In State of Maryland v Capital Airlines (267 F Supp 298 [applying Federal law]), the court stated after holding the United States estopped from relitigating the negligence of Federal Aviation Authority employees in connection with a mid-air collision: “the court has taken into account not only the right of society to have its courts render justice as inexpensively as possible and the right of each litigant to have his day in court, but also the rights of other litigants who might have to wait to have their day in court because one litigant is allowed to litigate the same issue over and over again.” (267 F Supp, at p 304.)
Analogous issues of procedure are present in the plane crash mass disaster litigations and the blackout cases, except that, in the latter, a wider variety of types of injury results, making class action treatment less feasible. However, in both contexts, the rights of large numbers of claimants depend upon an identical issue of negligence vel non to be determined from a particular factual setting. In Hart v American Airlines (61 Misc 2d 41) the court gave *596preclusive effect to a finding made by a Texas court that the airline was negligent in connection with a plane crash in Kentucky. In so holding, the court cited Schwartz v Public Administrator of County of Bronx (supra) stating that a court should not “ ‘tolerate a condition where, on relatively the same set of facts, one fact-finder, be it court or jury’ may find a party liable while another exonerates him leading to the ‘inconsistent results which are always a blemish on a judicial system’ ” (61 Misc 2d, at p 44).
Nor is Con Ed’s reliance on public policy and due process arguments availing. Con Ed argues that public policy considerations weigh against allowing issue preclusion in blackout cases because of the adverse impact on the consuming public of higher electric rates.
The maxim fiat justitia et ruant coeli (let justice be done though the heavens fall) may well apply.
On the due process ground, Con Ed argues that allowing issue preclusion here would contravene the policy of fundamental fairness embodied under due process of law. Inasmuch as Con Ed was afforded a full and fair opportunity to litigate the issue of gross negligence, and has failed on this appeal to come forward with the “compelling showing of unfairness” required to justify not giving conclusive effect to the prior finding (see Restatement, Judgments 2d, § 28, Comment j; earlier version: Restatement, Judgments 2d, § 68.1, Comment j [Tent Draft No. 4] cited with approval in Gilberg v Barbieri, 53 NY2d 285, 303, n 3) due process is satisfied.
Accordingly,’ the order entered in Supreme Court, Bronx County (Mercorella, J.), on July 22, 1982, which denied plaintiffs’ motion for partial summary judgment precluding Con Ed from relitigating the issue of its gross negligence vel non and setting the matter down for an inquest to assess plaintiffs’ damages against Con Ed, should be modified, on the law, with costs, to grant so much of plaintiffs’ motion as sought to preclude Con Ed from relitigating the gross negligence issue, and otherwise affirmed, and the matter remanded for a trial on the remaining issues including causation and comparative negligence.

 We áre advised that approximately 285 blackout cases are pending against Con Ed, seeking total damages in excess of $200,000,000.